Citation Nr: 0508218	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an extension of a temporary total 
evaluation based on a period of convalescence after surgery 
for a service-connected disability beyond August 31, 2002.

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently rated 20 percent disabling.

3.  Entitlement to an increased evaluation for a left ankle 
disability, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted entitlement to a temporary total 
evaluation based on a period of convalescence for a service-
connected disability of the right ankle from May 22, 2002, to 
August 31, 2002, and thereafter continued the 20 percent 
rating for the right ankle disability; and a March 2004 
rating decision that granted a 20 percent evaluation for the 
service-connected left ankle disability.  

The veteran testified at a personal hearing before the Board 
at the RO in January 2005; and he submitted additional 
evidence with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2004).  A transcript of the hearing 
testimony is in the claims file.

In several statements, including his April 2003 substantive 
appeal, the veteran's assertions have reasonably raised a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.  This 
issue has not been adjudicated by the RO and is not currently 
before the Board.  It will not be addressed herein.  It is 
referred to the RO for appropriate action.  

The appeal for increased ratings for a service-connected 
right ankle disability and for a service-connected left ankle 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The veteran has been fully informed by VA of the 
information and evidence needed to substantiate a claim for 
an extension of a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence following a 
surgical procedure performed in May 2002.

2.  In early August 2002, the veteran's treating podiatrist 
encouraged continued increase in activities and range of 
motion exercises for the right ankle with follow-up re-
evaluation scheduled in three months.

3.  No evidence demonstrates a need for continued 
convalescence beyond August 31, 2002, following a surgical 
procedure performed on the right ankle in May 2002.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence beyond August 31, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, although the RO did not provide, prior to the 
initial decision on the claim for an extension of a temporary 
total rating under the provisions of 38 C.F.R. § 4.30, notice 
of the information or evidence needed in order to 
substantiate this particular claim specifically, such notice 
was provided to the veteran over the course of the appeal 
period before the case was sent to the Board on appeal.  
Thus, the Board concludes for the reasons noted below that, 
under the circumstances of this case, remanding the case to 
give the veteran further notice would serve no useful purpose 
and that to decide the appeal now would not be prejudicial to 
the claimant.

In June 2002, the veteran claimed a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence following surgery on his right ankle.  Less 
than a year earlier, in August 2001, the RO had sent him a 
VCAA notification letter with regard to his claim for an 
increased disability rating for his service-connected right 
ankle condition.  Therefore, a letter notifying him of the 
provisions of the VCAA in general and of information and 
evidence needed to substantiate a claim for an increased 
rating for a service-connected disability had been provided 
to him before adjudication of his claim for a temporary total 
rating in December 2002.  Shortly thereafter in December 
2002, the veteran filed a notice of disagreement (NOD) with 
the amount of time decided upon by the RO that was needed for 
convalescence following the surgery.

In response to his NOD, the RO sent him a letter in January 
2003 asking him if he would like the his appeal to be 
reviewed by a decision review officer (DRO) or under the 
traditional appellate process.  He chose the DRO review, and 
the RO then sent him another letter, in February 2003, in 
which he was specifically advised of the information or 
evidence needed to substantiate his appeal for an extended 
period of convalescence.  Specifically, he was told to have 
his treating physician provide a statement as to the amount 
of time needed for convalescence from his right ankle surgery 
completed on May 22, 2002.  The RO received no reply to this 
letter.

Thus, the Board notes that, in this case, the appeal arises 
not from a "claim" but from an NOD filed with a particular 
period of time assigned by the RO when it granted a claim for 
VA convalescence benefits in a December 2002 rating decision.  
In such cases, VA regulations require an SOC to be issued to 
inform the veteran of the laws and regulations pertaining to 
the appeal and the evidence on which the decision was based, 
and a VCAA notification letter is not necessary.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  More importantly, however, the SOC 
in this case, issued in April 2003, cured the procedural 
deficiency, if any, involved when the RO did not send a VCAA 
letter prior to the initial adjudication of the veteran's 
claim for a temporary total rating in December 2002 because 
it, together with the letter sent in February 2003, fulfilled 
the requirements of a VCAA notification letter.  The SOC 
informed the veteran not only of the laws and regulations-in 
this case section 4.30-pertaining to temporary total ratings 
but also of the reasons for the denial of an extension of the 
time period for convalescence.  In informing him of the 
reasons for the denial of the extension, the RO was informing 
of what evidence was lacking that he could submit to 
substantiate his appeal for an extension of time-
specifically, the lack of a statement from the treating 
physician regarding the amount of time needed for 
convalescence which the RO requested him to submit in its 
February 2003 letter.  See April 2003 SOC at 8. 

Thus, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the February 
2003 letter and the April 2003 SOC specifically of the 
information and evidence that was necessary to substantiate 
the appeal for an extension of the time period for 
convalescence.  Because the surgery on his right ankle had 
been performed by a private podiatrist, the RO required that 
the veteran submit this evidence.  The issue involved in this 
appeal is not that complex and so there was not much 
evidentiary development needed.  There was no information and 
evidence that VA needed to provide, but the RO met the 
notification obligations when it informed the veteran what 
evidence was needed and that he was expected to provide it 
from his private doctor.  The RO already had the private 
physicians treatment records and from these determined that 
an extension of the time period for convalescence was not 
needed.  When the veteran appealed, the RO asked the veteran 
to provide additional evidence to the contrary of that 
deduced from the private doctor's treatment reports-
specifically, a statement about the period of time needed for 
convalescence.

In addition, the Board notes that at the hearing conducted in 
January 2005, the Acting Judge explained to the veteran that 
the evidence needed to substantiate his appeal for a greater 
period of time for convalescence was a statement from his 
treating podiatrist.  The Board held the record open for 60 
days to allow the veteran to submit this evidence.  The 
veteran did submit a letter, dated in January 2005, from the 
podiatrist, but it did not address the whether a greater time 
period than that provided by VA for convalescence was needed 
following the May 2002 right ankle surgery.  Nevertheless, 
the notification requirements of the VCAA have been 
fulfilled, for the reasons noted above, by the February 2003 
letter, the April 2003 SOC, and the information provided at 
the January 2005 Board hearing.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Private records pertaining to the 
period of time in question are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  The veteran was afforded a hearing before 
the Board in January 2005, and a transcript of his testimony 
from that hearing is in the file and has been reviewed.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  Because the duties 
to notify and assist were met in this case, the Board 
concludes that remand is not required and this issue is ready 
for appellate review without prejudice to the veteran.

Background

Service connection has been in effect for a residuals of a 
right ankle fracture since July 1980.  In letter dated in 
March 2002, the veteran's private treating podiatrist noted 
that the veteran needed to undergo an ankle stabilization 
procedure which would require a minimum of six months for 
recovery.  

On May 22, 2002, the veteran underwent the surgical procedure 
on his right ankle, and the RO assigned a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for a period 
of three months from May 22, 2002, to August 31, 2002, at 
which time a 20 percent disability rating for marked 
limitation of motion of the right ankle was reassigned.  The 
veteran appealed this decision to the Board, contending that 
an extension in the period of convalescence was warranted.

The Operative Report from the private podiatrist shows that 
the veteran underwent a right ankle stabilization with Mitek 
anchor; an ankle arthrotomy, right; and excision of multiple 
fracture fragments, right.  At the end of the procedure, the 
veteran right leg was placed in a splint.  He was to follow-
up in one week for continued care to be converted into a BK 
cast.  He was given post-operative instructions and 
understood that he was to be non-weight bearing for the next 
four to six weeks.  In a letter dated June 12, 2002, the 
podiatrist noted that he expected a recovery period of four 
to six months following the surgical procedure which the 
veteran had undergone on May 22, 2002.  

The podiatrist's treatment records show that, in early August 
2002, the veteran's service-connected right ankle was 
positive for edema, heat, and mild pain to palpation; 
stability was good, range of motion was excellent and non-
painful, and the treating podiatrist encouraged continued 
increase in activities and range of motion exercises with a 
follow-up re-evaluation scheduled in three months.

In November 2002, the veteran was seen for follow-up, 
relating that the right ankle was significantly more stable 
but he still had constant pain with driving and prolonged 
weight bearing; objectively, the right ankle was 
significantly limited in inversion, there was discomfort with 
palpation, and crepitus was present with inversion/eversion 
mobility; the podiatrist encouraged activity as tolerated and 
follow-up on an as needed basis.

In December 2002, the veteran was seen with complaints 
regarding his left ankle, relating that he still experienced 
some discomfort in his right ankle; no examination findings 
of the right ankle were reported.  The veteran called the 
podiatrist in March 2003 for a refill of medication and was 
seen again for follow-up care for degenerative joint disease 
of both ankles in May 2003.



Analysis

Section 4.30 of VA regulations provides in pertinent part, 

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release. . . .  Such total 
rating will be followed by appropriate 
schedular evaluations. . . .

(a) Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in:

(1)  Surgery necessitating at least one 
month of convalescence . . . .

(2)  Surgery with . . . the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing 
prohibited). . . .

. . . 

(b)  A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1)  Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be made 
under paragraph (a)(1), (2) or (3) of 
this section. . . .

38 C.F.R. § 4.30.

In this case, the evidence does not show a continued need for 
convalescence after the end of the three-month convalescent 
period on August 31, 2002.  Although the podiatrist estimated 
a period of recovery of four to six months prior to and 
shortly after the surgery performed on May 22, 2002, by the 
time of the office visit in early August 2002, the findings 
concerning the ankle were sufficiently positive that the 
podiatrist decided that a follow-up re-evaluation was not 
needed for three months.  At this time, although the ankle 
was positive for edema, heat, and mild pain to palpation, 
stability was good and range of motion was excellent and non-
painful.  The treating podiatrist encouraged continued 
increase in activities and continued range of motion 
exercises.  Thus, this evidence indicates that the veteran 
was now up and about on the ankle and that the need for 
convalescence had ended.

Because of the podiatrist's decision that no follow-up was 
needed for three months, there is no evidence in this case 
pertaining to the period between early August 2002 and the 
veteran's next visit to the podiatrist in November 2002 at 
which time the podiatrist determined that follow-up would be 
on an as needed basis.  As noted under the Duties to Notify 
and Assist section of this decision above, although the RO 
and the Board requested that the veteran obtain a statement 
from the podiatrist as to whether convalescence was still 
needed after August 31, 2002, no statement was submitted.  

Thus, because no evidence demonstrates a need for continued 
convalescence beyond August 31, 2002, following a surgical 
procedure performed on the right ankle in May 2002, the Board 
concludes that the preponderance of the evidence in this case 
is against a claim for such an extension and that the 
criteria for an extension of a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence beyond August 31, 2002, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.  Accordingly, the 
appeal must be denied. 
ORDER

An extension of a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 for a period of convalescence beyond 
August 31, 2002, following surgery on May 22, 2002, for a 
service-connected right ankle disability is denied.


REMAND

Increased Rating For Service-Connected
Residuals Of Right Ankle Fracture

Reason for Remand:  Additional Medical Evidence Needed and 
Consideration of Additional Criteria for Rating Disability.

The veteran contends that the disability resulting from his 
service-connected residuals of a right ankle fracture 
warrants a higher rating than the 20 percent rating currently 
assigned.  The RO has denied this claim because a 20 percent 
rating is the highest schedular rating provided in the VA 
Schedule for Rating Disabilities under Diagnostic Codes 
specifically for "The Ankle", except for ankylosis of the 
ankle under Diagnostic Code 5270, and ankylosis of the ankle 
has not been demonstrated by the medical evidence in this 
case.

A higher rating is not afforded under the criteria for rating 
arthritis where limitation of motion does not meet the 
requirements for a compensable rating under the criteria for 
the specific joint involved because the highest rating under 
that criteria for limitation of motion of a major joint such 
as the ankle is 10 percent.  38 C.F.R. §§ 4.45, 4.71a, 
Diagnostic Code 5010.  In addition, a 20 percent is the 
highest schedular rating available for other disabilities 
affecting the ankle including marked deformity resulting from 
malunion of os calcis or astragalus; astragalectomy; and 
ankylosis of the subastragalar or tarsal joint in a poor 
weight bearing condition.  With regard to ankylosis, higher 
ratings may be assigned for ankylosis of the ankle in certain 
specified positions.  Ankylosis is "[s]tiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint." Stedman's Medical 
Dictionary 93 (26th ed. 1995)).  Although limitation of 
motion of the right ankle has been shown in this case, there 
is no evidence of ankylosis of the ankle.  In other words, 
there is no evidence in this case that the ankle joint is 
fixed or immobile.  Therefore, a higher rating may not be 
assigned under the criteria provided for ankylosis of the 
ankle.

The service-connected right ankle disability is currently 
rated for limitation of motion of the ankle under Diagnostic 
Code 5271 and provided with the highest rating provided, a 20 
percent rating for marked limitation of motion.  However, in 
addition to limitation of motion, evidence in the claims 
file, at least that dated before the January 2004 surgery on 
the right ankle, reflected chronic severe instability of the 
right ankle joint.  The rating schedule does not provide 
criteria specifically for rating instability of the ankle 
joint.  However, ratings higher than 20 percent are provided 
for ankle disability resulting from impairment of the tibia 
and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Specifically, a 30 percent rating may be provided under these 
criteria for malunion of the tibia and fibula which results 
in a marked ankle disability, and the highest, or 40 percent 
rating, is provided for nonunion of the tibia and fibula, 
with loose motion, requiring a brace.  Thus, it appears that 
these criteria contemplate disability manifested by "loose 
motion" or instability.

Although the evidence in this case does not reflect malunion 
of the tibia and fibula, x-rays in service showed that the 
injury sustained in February 1970 involved the fibula-
specifically, a chip fracture to the distal head of the 
fibula.  After a cast was removed in March 1970, new x-rays 
revealed a chip fracture of the lateral aspect of the talus.  
VA x-rays in October 1980 showed changes at the talo-fibular 
joint consistent with old trauma.

More recent records show that the veteran underwent three 
surgical procedures on the right ankle in less than three 
years:  arthroscopic debridement of the right ankle in June 
2001; a right ankle stabilization procedure, an ankle 
arthrotomy, and excision of multiple fracture fragments in 
May 2002, and a cartilaginous replacement with a lateral 
ankle stabilization procedure in January 2004.  A pathology 
report, dated in May 2002, noted that specimens submitted 
from the excision of fracture fragments in May 2002 consisted 
of a loose body of the right fibula and an avulsion fracture 
of the right fibula.  

Given this evidence of injury to the distal fibula and 
continued involvement of the fibula in the veteran's current 
disability, the Board concludes that consideration of a 
higher rating analogously under the criteria provided for an 
ankle disability resulting from impairment to the fibula 
under Diagnostic Code 5262 should be considered by VA.  In 
this regard, the Board notes that, although the same symptoms 
for a particular condition may not be evaluated under more 
than one diagnostic code, a disability may be rated under the 
diagnostic code which produces the higher rating if that 
diagnostic code better reflects the extent of the veteran's 
disability.  See VAOPGCPREC 36-97 at para. 3; 38 C.F.R. 
§§ 4.7, 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

However, the Board concludes that before consideration of the 
veteran's right ankle disability under Diagnostic Code 5262 
is undertaken another VA examination should be conducted.  
This is so because the last VA examination was conducted in 
November 2003, prior to the latest surgical procedure that 
the veteran had on his right ankle in January 2004.  
Moreover, the November 2003 examiner rendered no diagnosis of 
the current right ankle disorder in his report, noting that 
"the diagnosis in my mind is in doubt".  The examiner noted 
that the veteran had significant functional impairment but 
thought that another final evaluation should be done "in 
another one to two years if surgery is done on him."  
Surgery was done on the right ankle within only two months of 
the November 2003 examination.  Accordingly, the Board 
concludes that another VA examination is now warranted in 
this case.

In addition to consideration of a higher rating for the right 
ankle under diagnostic code 5262, the RO should also 
specifically the consider the provisions of 38 C.F.R. 
§ 3.321(b) in this case in light of the veteran's having 
undergone three surgical procedures on the right ankle in 
three years and given his contentions that his right ankle 
disability greatly affects his employability.

Increased Rating For Service-Connected
Degenerative Arthritis, Left Ankle

Reason for remand:  Issue a Statement of the Case.

In the March 2004 rating decision, the RO granted a 20 
percent rating for the service-connected left ankle 
disability.  In his June 2004 notice of disagreement, the 
veteran expressed disagreement with the evaluation assigned 
for this disability.  However, he has not yet been provided 
with a statement of the case.  Hence, the Board finds that a 
remand is required so he can be provided with a statement of 
the case on the issue.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.).  

Accordingly, this appeal is REMANDED for the following:  

1.  The veteran should be provided with a 
statement of the case on the issue of 
entitlement to an increased rating for a 
left ankle disability.  The veteran is 
advised that he must perfect an appeal on 
the issue to the Board if he wishes it to 
be certified to the Board.  

2.  The veteran should be scheduled for a 
VA examination to assess the degree of 
disability resulting from the 
service-connected residuals of the right 
ankle fracture.  The examiner should 
review all the evidence of record 
including the service medical records 
showing the nature of the original injury 
to the right ankle in 1970, VA 
examination report in 1980, and recent 
records of surgical procedures and 
treatment by the private podiatrist as 
well as the November 2003 VA examination 
report and reports of MRIs, CT scans, and 
x-rays of the right ankle.  

The examiner should state the range of 
plantar flexion and dorsiflexion of the 
right ankle in degrees in his report, 
noting the degree at which the motion 
becomes painful.  The examiner should 
also state whether there is loose motion 
or instability of the right ankle 
present, and, if so, the examiner should 
describe the extent or severity of this 
instability.  The examiner should render 
an opinion as to whether the impairment 
of the right ankle in this case, 
resulting from a chip fracture to the 
fibula, is comparable to the type of 
impairment likely to result from a 
malunion or nonunion of the fibula or 
whether a malunion or nonunion would 
represent a much more severe injury than 
a chip fracture and would likely result 
in much more severe disability than is 
manifested in by the right ankle 
disability in this case.  The examiner 
should describe in the examination report 
all functional impairment of the right 
ankle found on examination.

3.  After the above development has been 
accomplished, the RO should readjudicate 
the claim for an increased rating for a 
right ankle disability, currently rated 
20 percent disabling, specifically giving 
consideration in the rating decision to 
the criteria under Diagnostic Code 5262 
and to the provisions at 38 C.F.R. 
§ 3.321(b)(1).  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate period of time to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


